935 F.2d 1287Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael W. OWENS, Plaintiff-Appellant,v.E.C. MORRIS, T. Bair, R.M. Muncy, A. Barksdale, Defendants-Appellees.
No. 91-7283.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 19, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CA-88-548)
Michael W. Owens, appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Michael W. Owens noted this appeal from the district court's judgment pending disposition of a timely motion to alter or amend that judgment.  We dismiss the appeal as premature.


2
Under Fed.R.App.P. 4(a)(4), a notice of appeal filed before disposition of a timely Fed.R.Civ.P. 50(b), 52(b), or 59 motion is without effect, and a new notice of appeal must be filed within the appeal period measured from entry of the order disposing of the motion.  This Court construes a motion served within 10 days of entry of judgment which calls into question the correctness of that judgment as a Rule 59 motion, however the motion may be formally styled.    Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978).  Under Dove and Fed.R.App.P. 4(a)(4), appellant's post-judgment motion invalidated his notice of appeal and requires dismissal of this appeal.    See Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


3
We deny Owens's motion to vacate the district court's denial of his Fed.R.Civ.P. 59 motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.